Citation Nr: 1716429	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder and depression, to include as secondary to the lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and friend



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.
 
This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2008 rating decision, a Regional Office (RO) of the Department of Veterans Affairs (VA).
 
On July 17, 2014, the Veteran and D. M. testified at a hearing before the undersigned.
 
The Board remanded the case in November 2014 and June 2016 for further evidentiary development. 

The Board has recharacterized the issue, as stated above, to more broadly encompass the varied conditions for which the Veteran is claiming service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that his current back disorder developed while on active duty.  As noted in the Board's prior remand, the Veteran asserted that his back went out while cleaning one of the barracks at Fort Rucker in October 1971; he stated that he developed such pain that he had to seek treatment.  He indicated that he was told that he had spondylolisthesis and given pain medication and sent back to work.  The Veteran reported that his back kept getting worse, and he eventually had to be given a new military occupational specialty (MOS).  The Veteran maintains that he became depressed over the years because of the chronic pain caused by his back.
 
At his personal hearing in July 2014, the Veteran maintained that he did not have any back problems prior to military service.  He reported that he experienced back pain from the time of the in-service incident in October 1971 until June 1972, at which time his back completely went out while working.  The Veteran stated that he continued to have back pain following service; he finally had back surgery in the mid-1980s.  The Veteran also reported that he continued to experience back pain and had 7 surgeries.  He began seeking treatment at the VA in 2003.  The Veteran's friend testified that he did not recall the Veteran having any back problems prior to service; however, when he saw him in 1972, he complained of problems with his back and difficulty walking long distances.
 
The Board notes that the Veteran's service treatment records, with the exception of his October 1969 enlistment examination and a few dental records, are missing.  See July 2008 Formal Finding of Unavailability.  VA has a duty to assist him by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  When, as here, service treatment records are lost or missing, through no fault of his, VA has a heightened obligation to satisfy this duty to assist and to consider the potential applicability of the benefit-of-the-doubt rule, and to explain the reasons and bases for its decision concerning his claims.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).
 
In its June 2016 remand, the Board instructed the AOJ to provide the Veteran with a VA examination to obtain an opinion as to whether any current lumbar spine disorder had its onset during the Veteran's military service or was etiologically related to service.  The examiner was to address the Veteran's reports of onset of symptoms in service and a continuity of symptoms since service, and was informed that the Veteran's contentions had been deemed credible and could not be dismissed merely because there were no corroborating service treatment records.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was provided with a VA examination in September 2016.  The Board finds that this opinion is inadequate for the following reasons. 

The examiner noted that, while the Veteran's comments "were taken into consideration," medical records showing treatment for his spine never related a history of back pain starting in active duty, and even buddy statements were somewhat inconsistent with noted onset of back pain with job injury within the first year after active.  The examiner noted that the Veteran was in "teletype" in service and was not routinely exposed to heavy lifting requirements.  

However, the examiner was instructed that the Veteran's contentions of an in-service of back pain were to be considered credible.  In addition, the examiner did not address the Veteran's statement that he received a different MOS during service due to back pain.  Service personnel records reflecting this move are part of the claims file.  A medical opinion or examination is adequate only where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).

In his opinion, the examiner found that the medical evidence of record was most consistent with sacroiliac dysfunction and right sided sacralization of L5.  He noted that there was documentation of symptoms as early as age 13, which would be most consistent with a congenital issue such as the sacralization of L5.  While the Veteran had significant degenerative disease on X-ray and examination, the examiner concluded that the most consistent concern had been the altered mechanics at the right sacroiliac region including the sacralized lumbar vertebra, with repeated mechanic strains from work activity that lead to multiple surgeries and the attendant degeneration.  He concluded that it appeared that the Veteran's preexisting congenital variation at L5 was the cause of his persistence in symptoms, with work related strains accounting for the surgeries at higher levels in the lumbar spine.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304 (b).  "When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

VA distinguishes between congenital or developmental "defects" and "diseases" for service connection analysis.  

A congenital or developmental "defect" is not considered a disease or injury for VA purposes.  As such, a hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C. § 1111.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).  Nevertheless, if a congenital or developmental defect is subject to a superimposed disease or injury during service, service connection will be granted for any resultant additional disability.  VAOPGCPREC 82-90 (July 1990) at p.3. 

In contrast, the presumption of soundness upon service entry does apply to congenital or developmental "diseases" that are not noted in the service entrance examination.  Quirin, 22 Vet. App. at 396.  Service connection is allowed for a congenital or developmental disease if it first manifested during service, or if it preexisted service and was aggravated by service.  VAOPGCPREC 82-90 at p.2-3.

In this case, the Veteran's induction examination reflected a normal spine, with no indication of a preexisting spine disorder.  As such, the presumption of soundness attaches with regard to whether the Veteran had a congenital disease of the spine.

"[A] congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."  O'Bryan, 771 F.3d at 1380.  

Here, the examiner opined that the Veteran had a congenital variation at L5, but did not clarify whether this preexisting condition was due to a congenital disease or a congenital defect.  This needs to be determined on remand.  If, on remand, the examiner determines that the Veteran's variation at L5 was a congenital defect, the examiner must opine as to whether there was any additional disability due to disease or injury superimposed upon such defect during service.  If, on the other hand, the examiner determines that the Veteran's variation at L5 is a congenital disease, the examiner must opine as to whether clear and unmistakable evidence shows that it pre-existed service and was not aggravated during active duty.

Finally, the Board notes that the Veteran has been diagnosed with disabilities of the spine other than the congenital disorder.  In this regard, the examiner should provide an opinion as to whether the Veteran's other spine disabilities, which include significant degenerative disease, are a result of service.

The Veteran's claim for service connection for a psychiatric disorder is inextricably intertwined with the claim for entitlement to service connection for a back disability.  As such, the issue is deferred pending resolution of the Veteran's service connection claim for a back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA examiner who provided the September 2016 VA examination for an addendum opinion.  If the September 2016 VA examiner is not available, the file should be provided to an appropriate medical professional to render the requested opinion.  The file, to include a copy of this remand, must be made available to the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.
 
The examiner must determine:

(A) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current lumbar spine disorder (other than a congenital disorder) had its onset during the Veteran's military service or is etiologically related to service.  In reaching his/her opinion, the examiner must address the Veteran's reports of onset of symptoms in service and a continuity of symptoms since service.  The Veteran's contentions have been deemed credible and should not be dismissed merely because there are no corroborating service treatment records, particularly because in this case a large portion of the Veteran's service treatment records appear to be missing. 

(B) whether the Veteran's identified sacralization of L5/variation at L5 is a congenital defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease, not a defect).
 
(C) if the Veteran's sacralization of L5/variation at L5 is considered a congenital defect, the examiner must opine as to whether there is additional disability due to disease or injury superimposed upon such defect during service.  If so, please identify the additional superimposed disability.
 
(D) if the Veteran's sacralization of L5/variation at L5 is considered a congenital disease, the examiner must indicate whether clear and unmistakable evidence shows that it 1) pre-existed service AND 2) was not aggravated by the Veteran's military service.  The examiner must respond to both parts of the question.  A rationale for all opinions expressed must be provided.
 
2.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




